DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 14 December 2020 was accepted and entered.  Accordingly, claim(s) 1, 11, 13-14, 16, 18, and 20 has/have been amended.  Claim(s) 5-6 and 17 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-4, 7-16, and 18-20 are currently pending in this application.

Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.
Many of the issues previously pointed out regarding 35 USC 112(b) have been addressed; however, the claims remain replete with errors, as further explained below.  The claims should be revised carefully to correct the numerous errors.
The arguments regarding 35 USC 103 are moot, as there is no longer a rejection present under 35 USC 103. The claims have not been rejected under 35 USC 102 nor 103. However, no reasonably definite meaning can be ascribed to internal reflections between two planes of an inner surface of a second side of the film; therefore, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. See MPEP 2143.03(I).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide “a first and a second plane of the inner surface of the second side of the film.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first and a second plane of the inner surface of the second side of the film” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Application has original support for a web product (2) to have “internal reflections from the internal surfaces of planes 3 and 5” ([0030] of the specification received 2/20/2018). Plane 3 is originally disclosed as an upper side of the web product 
There is not original support for “a wavelength scan controller is configured to generate first and second synchronized wavelength signals that are communicated to the tunable quantum cascade laser and the second synchronized wavelength signals are communicated to the computer” (claim 11; emphasis added).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1 recites “a first and a second plane of the inner surface of the second side of the film.” It is unclear how a surface may have two planes. A similar recitation is presented in claim 11.

Claim 3 recites “the film comprises paper or plastic.” Claim 4, which depends from claim 3, recites “the film comprises plastic made of polyethylene, polypropylene, polyethylene terephthalate, polytetrafluoroethylene or polyvinyl chloride.” It is unclear whether claim 4 is requiring the film to be plastic, as plastic was previously presented in the alternative.
Claim 7 recites “step (b) employs focusing elements that direct the laser beam onto an area of the film as the laser beam is scanned through the selected wavelength range.” The relationship of “direct the laser beam onto an area of the film” (claim 7) and “direction a laser beam from a tunable quantum cascade laser…onto a single spot” (claim 1) is unclear.
The relationship of the further limitation of step (d) of claim 9 and the step (d) as presented in claim 1 is unclear. A similar issue is present in claim 10.
Claim 11 recites “a microprocessor that analyzes…,” which appears to claim both an apparatus and the method step of using the apparatus, and therefore is indefinite under 35 U.S.C. 112, second paragraph (MPEP 2173.05(p)). 
It is unclear whether the “correlates” recited in “(d)” and “(e)” of claim 11 is/are the same or different.

Claim 12 recites the limitation "the exposed surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the tunable quantum cascade laser includes one more tunable cascade lasers.” It is unclear how the apparatus of claim 11 is being further limited, as it unclear how a tunable quantum cascade laser can itself include an additional tunable quantum cascade laser. Additionally, “lasers” is presented in the plural for “one more tunable quantum cascade lasers.” The “one more” and “lasers” are not in agreement grammatically. Additionally, it is unclear whether the steps of emitting a different narrow wavelength range, multiplexing, and scanning are being required. 
Claim 18 recites “wherein the first and second scanning heads are synchronized with respect to speed and direction.” It is unclear how the apparatus of claim 11 is being further limited. It is unclear whether a method step is being required. 
Claim 19 recites “wherein the first and second scanning heads are scanned in a cross direction to the moving sheet.”  It is unclear how the apparatus of claim 11 is being further limited. It is unclear whether a method step is being required. 

Conclusion
The claims have not been rejected under 35 USC 102 nor 103. However, no reasonably definite meaning can be ascribed to certain claim language; therefore, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. See MPEP 2143.03(I).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286.  The examiner can normally be reached on Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884